 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 535 
In the House of Representatives, U. S.,

July 30, 2009
 
RESOLUTION 
Commending the Congress of Leaders of World and Traditional Religions for calling upon all nations to live in peace and mutual understanding. 
 
 
Whereas religious leaders can be a decisive factor in maintaining peace and security in the world;  
Whereas a Congress of Leaders of World and Traditional Religions was established in 2003;  
Whereas the purpose of the Congress is to advance tolerance, development, and security;  
Whereas the Congress provides a forum for improving understanding and mutual cooperation among religious communities from around the world;  
Whereas the Congress considers interfaith dialogue one of the most important instruments for the maintenance of peace and harmony among peoples and nations;  
Whereas the Congress regularly holds forums that address, among other issues, religious freedom, inter-religious dialogue, and the role of religious leaders in strengthening global security;  
Whereas the world's major religions, including Buddhism, Christianity, Hinduism, Islam, Judaism, Shinto, and Taoism are represented in the Congress;  
Whereas religious leaders representing more than 26 nations, including Israel, Egypt, Pakistan, Iran, Saudi Arabia, Libya, Armenia, South Korea, China, India, Thailand, the United States, Switzerland, France, Japan, and the Holy See, participate in the Congress;  
Whereas a Secretariat of the Congress was established by the leaders and representatives of the world and traditional religions in 2003 as a permanent body of the interfaith dialogue;  
Whereas the Secretariat of the Congress adopted resolutions to convene the second and third Congress in 2006 and 2009; and  
Whereas the third Congress was held on July 1–2, 2009: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Congress of Leaders of World and Traditional Religions for calling upon all nations to live in peace and mutual understanding; and  
(2)supports freedom of religion and conscience throughout the world as a fundamental human right and as a source of stability for all countries.  
 
Lorraine C. Miller,Clerk.
